Mr. Justice Willis delivered the opinion of the court. The so-called “record” filed in this case contains a praecipe for a summons, a stipulation of attorneys and a bill of exceptions, together with a certificate of the clerk that it is a true copy of such bill of exceptions, stipulation and praecipe. Upon this appellant has assigned errors. There is no record here showing the proceedings and judgment of the court below. It is true that the bill of exceptions sets out certain pleadings and states that a certain judgment was rendered thereon. It is no part of the office of a bill of exceptions to preserve the pleadings and judgment of the court below. A transcript filed here containing only the bill of exceptions, and omitting the record of the proceedings of the court below certified by the clerk, does not bring a case before this court for adjudication. It is the clerk who must transcribe the pleadings and judgment and certify thereto. O’Donnell et al. v. Quinn, 100 Ill. App. 5. This court cannot take jurisdiction of a supposed legal controversy by virtue of a stipulation of attorneys. There is no record of the court below before ns and no question for onr consideration. Moreover the only office sought to be performed by this hill of exceptions is to preserve an exception to the ruling of the court upon a demurrer to a declaration; and it is improper practice to use a bill of exceptions for that purpose. Burke v. C. & N. W. Ry. Co., 108 Ill. App. 565. The order taking the cause for decision will be vacated and the cause stricken from the docket. Stricken from docket.